Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this registration statement on FormS-8 of our report dated March 8, 2012 relating to the consolidated financial statements and financial statement schedule of BroadVision, Inc. which is included in BroadVision, Inc.'s Annual Report on Form 10-K for the year endedDecember31, 2011 filed with the Securities and Exchange Commission. /s/ OUM & CO. LLP San Francisco, California March 8, 2012
